DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/30/2020 has been entered. 

Claim 23 is cancelledClaim 34 is newClaims 1-6, 21, 22, and 24-33 are amendedClaims 1-6, 21, 22, and 24-34 are pending



Response to Arguments
1.) Applicant’s amendment to claims 1, 24, and 30 filed on 11/30/2020 regarding “in response to  determining that the first transaction has been accessed by a requester of the requesters that satisfies the first condition, adjusting, by the system, the first count by a quantity to generate a second count, wherein the second count is based on the requester accessing the first information and the system generating a second condition that is based on the second count, and wherein the quantity is based on a trustworthiness of the requester”, necessitated the new ground(s) of rejection presented in this Office action. Therefore, Applicant's arguments with respect to claims 2-6, 21, 22, 25-29, and 31-34 have been considered but are moot in view of the new ground(s) of rejection.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

1.) Claims 1, 2, 4-6, 22, 24, 25, and 27-33 are rejected under 35 U.S.C. 103 as being unpatentable over US 20170366516, Pattanaik in view of US 20140283142, Shepherd 
 	In regards to claim 1, Pattanaik teaches a method, comprising:receiving, by a system comprising a processor, information associated with a user identity(see US 20170366516, Pattanaik, para. 0005, where an asset is placed by a party[i.e. user] of a blockchain network) and a first condition(see US 20170366516, Pattanaik, para. 0041, where there are conditions associated with a transaction),  	generating, by the system, a first transaction using the information and the first condition (see US 20170366516, Pattanaik, para. 0049, where transaction records are generated when a time interval matches a time period); storing, by the system, the first transaction in a blockchain ledger(see US 20170366516, Pattanaik, para. 0005, where the central service provider manages a blockchain that records executed transactions); 	generating, by the system, a second transaction using the information and the second condition (see US 20170366516, Pattanaik, para. 0089 and 0097, where transaction records are generated, wherein the transaction may include conditions of the transaction); andstoring, by the system, the second transaction in the blockchain ledger(see US 20170366516, Pattanaik, para. 0005, where the central service provider manages a blockchain that records executed transactions); 	Pattanaik does not teach wherein satisfying the first condition controls access to the information, and the first condition comprises:a predetermined number of access of the information allowed by requesters and a first count that tracks accesses of the information;  	in response to determining that the first transaction has been accessed by a requester of the requesters that satisfies the first condition, adjusting, by the system, the first count by a quantity to generate a second count, wherein the second count is based on the requester accessing the first information and the system generating a second condition that is based on the second count, and wherein the quantity is based on a trustworthiness of the requester; 	However, Shepherd teaches wherein satisfying the first condition controls access to the information, and the first condition comprises:a predetermined number of access of the information allowed by requesters and a first count that tracks accesses of the information (see US 20140283142, Shepherd, para. 0283, where a count is used to control access to music playback by keeping track of the number of times an audio has been played); 	  	in response to determining that the first transaction has been accessed by a requester of the requesters that satisfies the first condition, adjusting, by the system, the (see US 20140283142, Shepherd, para. 0283, where in response to a playback being accessed, a count[e.g. 1st count] is incremented[i.e. 2nd count generated]) and the system generating a second condition that is based on the second count, and wherein the quantity is based on a trustworthiness of the requester(see US 20140283142, Shepherd, para. 0283 and 0285, where a music application may use the play count[i.e. 2nd count] to create a favorite playlist[i.e. 2nd condition], wherein generating of count information depends on accessing the application based on user authentication[i.e. user trustworthiness]). 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Pattanaik with the teaching of Shepherd because a user would have been motivated to enhance access security, taught by Pattanaik, by restricting access to certain user information by enabling certain access modes, as taught by Shepherd(see Shepherd, para. 0006) 
 	In regards to claim 2, the combination of Pattanaik and Shepherd teach the method of claim 1, wherein generating the first transaction comprises: 	converting the first condition to first set of instructions according to a blockchain programming model(see US 20170366516, Pattanaik, para. 0049, where a central service provider executes transactions and write details[i.e. instructions] of the transaction to a blockchain); 	encrypting the information associated with the user identity to generate encrypted information(see US 20170366516, Pattanaik, para. 0084, where the payload[i.e. user information] of a transaction may be encrypted); and 	generating the first transaction using the encrypted information and the first set of instructions(see US 20170366516, Pattanaik, para. 0052, where the central service provider writes details of executed transaction within encrypted blocks).
 	In regards to claim 4, the combination of Pattanaik and Shepherd teach the method of claim 1, wherein the quantity is further based on at least one of a location of the requestor, a number of requests for the information from the requester in a defined period of time or a time of a request for the information from the requester(see US 20170366516, Pattanaik, para. 0078, where the transaction management module queries the position of an asset at a particular time).
 	In regards to claim 5, the combination of Pattanaik and Shepherd teach the method of claim 1, wherein the information comprises at least one of age, date of birth, location of birth, gender, address, education, family tree, medical history, psychiatric evaluations, psychologist evaluations, allergies, health records, personal identifiers, social security information, license numbers, government issued personal identifying numbers, financial accounts, credit scores, digital certificate for insurance proof, or digital proof for credit score(see US 20170366516, Pattanaik, para. 0041, where asset information may include financial account information that includes stocks, bonds, securities, etc).
 	In regards to claim 6, the combination of Pattanaik and Shepherd teach the method of claim 1, wherein the first condition further comprises at least one of geographical condition, or a temporal condition (see US 20170366516, Pattanaik, para. 0088, where a threshold number may be specified for the number of transaction requests during a time period[i.e. temporal condition]).
 	In regards to claim 22, the combination of Pattanaik and Shepherd teach the method of claim 1, wherein the blockchain ledger comprises groups of blocks comprising respective transactions(see US 20170366516, Pattanaik, para. 0005 and 0076, where a blockchain maintains assets of several parties wherein a ledger of transactions is recorded).
 In regards to claim 24, Pattanaik teaches a system, comprising: a processor(see US 20170366516, Pattanaik, para. 0136, where a system comprises a computer processor); anda memory that stores executable instructions that(see US 20170366516, Pattanaik, para. 0136, where a system comprises computer-readable medium containing programming code), when executed by the processor, facilitate performance of operations, comprising:receiving information associated with a user identity(see US 20170366516, Pattanaik, para. 0005, where an asset is placed by a party[i.e. user] of a blockchain network) and a first condition (see US 20170366516, Pattanaik, para. 0041, where there are conditions associated with a transaction),  	generating a first transaction using the information and the first condition(see US 20170366516, Pattanaik, para. 0052, where the central service provider writes details of executed transaction within encrypted blocks);  	storing the first transaction in a blockchain ledger(see US 20170366516, Pattanaik, para. 0005, where the central service provider manages a blockchain that records executed transactions); 	generating a second transaction using the information and the second condition(see US 20170366516, Pattanaik, para. 0089 and 0097, where transaction records are generated, wherein the transaction may include conditions of the transaction); and storing the second transaction in the blockchain ledger(see US 20170366516, Pattanaik, para. 0005, where the central service provider manages a blockchain that records executed transactions); 	 Pattanaik does not teach wherein satisfying the first condition controls access to the information, and the first condition comprises: a predetermined number of access of the information allowed by requesters, and a first count for tracking accesses of the information; 	in response to determining that the first transaction has been accessed by a requester of the requesters that satisfies the first condition, adjusting the first count by a quantity to generate a second count, wherein the second count is based on the requester accessing the first information and the system generating a second condition that comprises the second count, and wherein the quantity is based on a trustworthiness of the requester; 	However, Shepherd teaches wherein satisfying the first condition controls access to the information, and the first condition comprises: a predetermined number of access of the information allowed by requesters, and a first count for tracking accesses of the information(see US 20140283142, Shepherd, para. 0283, where a count[i.e. condition] is used to control access to music playback[i.e. information] by keeping track of the number of times an audio has been played); 	in response to determining that the first transaction has been accessed by a requester of the requesters that satisfies the first condition, adjusting the first count by a quantity to generate a second count, wherein the second count is based on the requester accessing the first information(see US 20140283142, Shepherd, para. 0283, where in response to a playback being accessed, a count[e.g. 1st count] is incremented[i.e. 2nd count generated]) and the system generating a second condition that comprises the second count, and wherein the quantity is based on a trustworthiness of the requester(see US 20140283142, Shepherd, para. 0283 and 0285, where a music application may use the play count[i.e. 2nd count] to create a favorite playlist[i.e. 2nd condition], wherein generating of count information depends on accessing the application based on user authentication[i.e. user trustworthiness]); 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Pattanaik with the teaching of Shepherd because a user would have been motivated to enhance access security, taught by Pattanaik, by restricting access to certain user information by enabling certain access modes, as taught by Shepherd(see Shepherd, para. 0006)
 	In regards to claim 25, the combination of Pattanaik and Shepherd teach the system of claim 24, generating the first transaction comprises:converting the first condition to a first set of instructions according to a blockchain (see US 20170366516, Pattanaik, para. 0049, where a central service provider executes transactions and write details[i.e. instructions] of the transaction to a blockchain); encrypting the information associated with the user identity to generate encrypted information(see US 20170366516, Pattanaik, para. 0084, where the payload[i.e. user information] of a transaction may be encrypted); and generating the first transaction using the encrypted information and the first set of instructions(see US 20170366516, Pattanaik, para. 0052, where the central service provider writes details of executed transaction within encrypted blocks)  	In regards to claim 27, the combination of Pattanaik and Shepherd teach the system of claim 24, wherein the quantity is based on at least one of a location of requester, a number of requests for the information from the requester in a defined period of time, or a time of the request for the information from the requester(see US 20170366516, Pattanaik, para. 0078, where the transaction management module queries the position of an asset at a particular time).
 	In regards to claim 28, the combination of Pattanaik and Shepherd teach the system of claim 24, wherein the information comprises at least one of age, date of birth, location of birth, gender, address, education, family tree, medical history, psychiatric evaluations, psychologist evaluations, allergies, health records, personal identifiers, social security information, government issued personal identifying numbers, license numbers, financial accounts, credit scores, digital certificate for insurance proof, or digital proof for credit score(see US 20170366516, Pattanaik, para. 0041, where asset information may include financial account information that includes stocks, bonds, securities, etc).
 	In regards to claim 29, the combination of Pattanaik and Shepherd teach the system of claim 24, wherein the first condition further comprises at least one of an expiration time condition applicable to the information, or a geographical condition (see US 20170366516, Pattanaik, para. 0088, where a threshold number may be specified for the number of transaction requests during a time period[i.e. expiration time] period).
 	In regards to claim 30, Pattanaik teaches a non-transitory machine-readable medium, comprising executable instructions that, when executed by a processor of a system, facilitate performance of operations, comprising:receiving information associated with a user identity(see US 20170366516, Pattanaik, para. 0005, where an asset is placed by a party[i.e. user] of a blockchain network) and a first group of conditions(see US 20170366516, Pattanaik, para. 0041, where there are conditions associated with a transaction),  	generating a first transaction using the information and the first group of conditions(see US 20170366516, Pattanaik, para. 0089 and 0097, where transaction records are generated, wherein the transaction may include conditions of the transaction); transmitting the first transaction to be stored in a blockchain ledger(see US 20170366516, Pattanaik, para. 0005, where the central service provider manages a blockchain that records executed transactions);  	generating a second transaction using the information and the second group of (see US 20170366516, Pattanaik, para. 0089 and 0097, where transaction records are generated, wherein the transaction may include conditions of the transaction); and 	storing the second transaction in the blockchain ledger(see US 20170366516, Pattanaik, para. 0005, where the central service provider manages a blockchain that records executed transactions); 	Pattanaik does not teach wherein satisfying the first group of conditions controls access to the information, and the first group of conditions comprises: a predetermined number of access of the information allowed by requester, and a first count for tracking accesses of the information; 	in response to determining that the first transaction has been accessed by a requester of the requesters that satisfies the first group of conditions, adjusting the first count by a county to generate a second count, wherein the second count is based on the requester accessing the first transaction and the system generating a second group of conditions that that is a function the second count, and the quantity is based on a trustworthiness of the requester; 	However, Shepherd teaches wherein satisfying the first group of conditions controls access to the information, and the first group of conditions comprises: a predetermined number of access of the information allowed by requester, and a first count for tracking accesses of the information (see US 20140283142, Shepherd, para. 0283, where a count[i.e. condition] is used to control access to music playback[i.e. information] by keeping track of the number of times an audio has been played); (see US 20140283142, Shepherd, para. 0283, where in response to a playback being accessed, a count[e.g. 1st count] is incremented[i.e. 2nd count generated]) and the system generating a second group of conditions that is a function the second count, and the quantity is based on a trustworthiness of the requester(see US 20140283142, Shepherd, para. 0283 and 0285, where a music application may use the play count[i.e. 2nd count] to create a favorite playlist[i.e. 2nd condition], wherein generating of count information depends on accessing the application based on user authentication[i.e. user trustworthiness]). 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Pattanaik with the teaching of Shepherd because a user would have been motivated to enhance access security, taught by Pattanaik, by restricting access to certain user information by enabling certain access modes, as taught by Shepherd(see Shepherd, para. 0006)
 	In regards to claim 31, the combination of Pattanaik and Shepherd teach the non-transitory machine-readable medium of claim 30, wherein generating the first comprises: 	converting the first group of conditions to first set of instructions according to a blockchain programming model(see US 20170366516, Pattanaik, para. 0049, where a central service provider executes transactions and write details[i.e. instructions] of the transaction to a blockchain); 	encrypting the information associated with the user identity to generate encrypted information(see US 20170366516, Pattanaik, para. 0084, where the payload[i.e. user information] of a transaction may be encrypted); and  	generating the first transaction using the encrypted information and the first set of instructions(see US 20170366516, Pattanaik, para. 0052, where the central service provider writes details of executed transaction within encrypted blocks).
 	In regards to claim 32, the combination of Pattanaik and Shepherd teach the non-transitory machine-readable storage medium of claim 30, wherein the second count is a pre-determined number, wherein the quantity is further based on at least one of a location of the requestor, a number of requests for the information from the requestor in a defined period of time, or a time of a request for the information from the requestor(see US 20170366516, Pattanaik, para. 0078, where the transaction management module queries the position of an asset at a particular time). 	In regards to claim 33, the combination of Pattanaik and Shepherd teach the non-transitory machine-readable medium of claim 30, wherein the information comprises at least one of age, date of birth, location of birth, gender, address, education, family tree, medical history, psychiatric evaluations, psychologist evaluations, allergies, health records, personal identifiers, social security information, license numbers, government issued personal identifying numbers, financial accounts, credit scores, digital certificate for insurance proof, or digital proof for credit score(see US 20170366516, Pattanaik, para. 0041, where asset information may include financial account information that includes stocks, bonds, securities, etc) 	In regards to claim 34, the combination of Pattanaik and Shepherd teach the non-transitory machine-readable medium of claim 30, wherein the first group of conditions further comprises at least one of an expiration time condition for the information, a geographical condition, or a temporal condition(see US 20170366516, Pattanaik, para. 0088, where a threshold number may be specified for the number of transaction requests during a time period[i.e. temporal condition]).
2.) Claims 3 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over US 20170366516, Pattanaik in view of US 20140283142, Shepherd and further in view of US 20110004943, Chaganti
 	In regards to claim 3, the combination of Pattanaik and Shepherd teach the method of claim 1.The combination of Pattanaik and Shepherd do not teach further comprising, in response to the second count being a number indicative of the predetermined number of accesses being depleted, blocking, by the system, the access to the information. However, Chaganti teaches further comprising, in response to the second count being a number indicative of the predetermined number of accesses being depleted, blocking, by the system, the access to the information (see US 20110004943, Chaganti, para. 0021, where a locking mechanism may be used to prevent a user from accessing an item, wherein a digital counter may be used to track each access and decremented each time an access is granted).(see Chaganti, para. 0014) 	In regards to claim 26, the combination of Pattanaik and Shepherd teach the apparatus of claim 24. The combination of Pattanaik and Shepherd do not teach wherein the operations further comprise, in response to the second count being a number indicative of the predetermined number of accesses being depleted, blocking access to information. However, Chaganti teaches wherein the operations further comprise, in response to the second count being a number indicative of the predetermined number of accesses being depleted, blocking access to information (see US 20110004943, Chaganti, para. 0021, where a locking mechanism may be used to prevent a user from accessing an item, wherein a digital counter may be used to track each access and decremented each time an access is granted). 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of the combination of Pattanaik and Shepherd with the teaching of Chaganti because a user would have been motivated to automatically allocate sufficient storage space for storing the accessed data taught by the combination of Pattanaik and Shepherd(see Chaganti, para. 0014)


 	In regards to claim 21, the combination of Pattaniak and Shepherd teach the method of claim 1. The combination of Pattaniak and Shepherd do not teach wherein the information is encrypted using portions of the first condition  	However, McKellar teaches wherein the information is encrypted using portions of the first condition(see US 20190199689, McKellar, para. 0049, where a data object is encrypted based on a first condition being met). 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of the combination of Pattanaik and Shepherd with the teaching of McKellar because a user would have been motivated to enhance protection of sensitive information by using blockchains timing data to allow a data object to be stored before a deadline and reading the data object after expiration of the deadline thereby eliminating potential fraud(see McKellar, para. 0014)

 	CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY LANE whose telephone number is .  The examiner can normally be reached on 571 270 7469 from 8:00 AM to 6:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Taghi Arani, can be reached on 571 272 3787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/GREGORY A LANE/                                              Examiner, Art Unit 2438                                                                                                                                                          


/TAGHI T ARANI/Supervisory Patent Examiner, Art Unit 2438